

ANNEX D TO THE SECOND AMENDMENT
 
TO THE SECURITIES PURCHASE AGREEMENT
 
[FORM OF NOTE]
 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF APRIL 17,
2007 AMONG SATELLITE FUND II, L.P., SATELLITE FUND IV, L.P., SATELLITE FUND V,
LLC AND THE APOGEE GROUP, LLC AND NATIONAL CITY BANK (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, THE “SENIOR AGENT”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY AEROCENTURY CORP. (THE “COMPANY”) PURSUANT TO THAT CERTAIN
SECOND AMENDED AND RESTATED CREDIT AGREEMENT (THE “CREDIT AGREEMENT”) DATED AS
OF APRIL 17, 2007 AMONG THE COMPANY, THE SENIOR AGENT AND THE LENDERS FROM TIME
TO TIME PARTY THERETO, AND THE OTHER FINANCING DOCUMENTS (AS DEFINED IN THE
CREDIT AGREEMENT) AS SUCH CREDIT AGREEMENT AND OTHER FINANCING DOCUMENTS MAY BE
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE
SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.
 
AEROCENTURY CORP.
 
16% Senior Subordinated Note due December 30, 2011
 
No.
R-                                                                                                                              [Date]
 
$_______________
 
AEROCENTURY CORP. (together with its respective successors, the “Issuer”), a
Delaware corporation, for value received, hereby promises to pay to
_________________, or registered assigns, the principal amount of ______________
DOLLARS ($_______) on December 30, 2011, with interest (computed on the basis of
the actual number of days elapsed over a 360-day year) on the unpaid balance of
such principal amount at the rate of 16% per annum, from the date hereof,
payable monthly on the last day of each month, commencing on May 31, 2007 (each
such date, an “Interest Payment Date”) until the principal hereof shall have
become due and payable (whether at maturity or at a date fixed for prepayment or
by declaration or otherwise), and with interest on any overdue principal
(including any overdue prepayment of principal) and (to the extent permitted by
applicable law) premium, if any, and (to the extent permitted by applicable law)
on any overdue installment of interest, at the rate of 18.00% per annum “Default
Rate”) until paid, payable monthly as aforesaid or, at the option of the holder
hereof, on demand and, upon acceleration of this Note, together with the
Applicable Premium of Make-Whole Amount specified in the Securities Purchase
Agreement hereinafter referred to, as liquidated damages and not as a penalty;
provided that in no event shall the amount payable as interest on this Note
exceed the highest lawful rate permissible under any law applicable
hereto.  Payment of principal, premium, if any, and interest hereon shall be
made in lawful money of the United States of America by the method and at the
address for such purpose specified in the Securities Purchase Agreement
hereinafter referred to, and such payments shall be overdue for purposes hereof
if not made on the originally scheduled date of payment therefor, without giving
effect to any applicable grace period.  In case an Event of Default (as defined
in the Securities Purchase Agreement) shall occur and be continuing, the unpaid
balance of the principal of this Note shall bear interest at the Default Rate
and may be declared and become due and payable in the manner and with the effect
provided in the Securities Purchase Agreement.
 
This Note is one of the Issuer’s 16% Senior Subordinated Notes due December 30,
2011, limited to $14,000,000 aggregate principal amount, issued pursuant to that
certain Securities Purchase Agreement dated April 17, 2007 (as amended from time
to time, the “Securities Purchase Agreement”), and the holder thereof is
entitled to the benefits of the Securities Purchase Agreement and the other
Operative Documents referred to in the Securities Purchase Agreement and may
enforce the agreements contained therein and exercise the remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
terms thereof.
 
This Note is subject to prepayment only as specified in the Securities Purchase
Agreement.
 
This Note is in registered form and is transferable only by surrender hereof at
the principal executive office of the Issuer as provided in the Securities
Purchase Agreement.  The Issuer may treat the person in whose name this Note is
registered on the Note register maintained at such office pursuant to the
Securities Purchase Agreement as the owner hereof for all purposes, and the
Issuer shall not be affected by any notice to the contrary.
 
The parties hereto, including the maker and all guarantors and endorsers of this
Note, hereby waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.
 
[The remainder of this page is intentionally left blank.]
 

[New York #1923626 v2]
Annex D-
 



 
 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE SECURITIES PURCHASE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTS OF LAW PROVISION OR RULE
THAT WOULD CAUSE THE APPLICATION OF DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER
JURISDICTION.
 
AEROCENTURY CORP.
 
By:                                                               
 
Name:
 
Title:
 

[New York #1923626 v2]
Annex D-
 



 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
[To be signed only upon transfer of Note]
 
For value received, the undersigned hereby sells, assigns and transfers unto
____________ the within Note, and appoints __________________ Attorney to
transfer such Note on the books of AEROCENTURY CORP. (together with its
successors), with full power of substitution in the premises.
 
Date:
 


 
(Signature must conform in all respects to name of Holder as specified on the
face of the Note)
 
 
Signed in presence of

 


 
[New York #1923626 v2]
Annex D-
 




